Reversing. *Page 384 
Wallis Bailey appealed to the circuit court from an order of the Magoffin Fiscal Court rejecting a claim made by him, styled "Amount of cost due Wallis Bailey, ex-sheriff of Magoffin County, from land sales." The itemized statement covers the years 1925 to 1928, inclusive. The aggregate is $1,295. The circuit court awarded him judgment for $785 as "commission due him on land sales," but denied judgment for $510 covering cost of advertising the sales. The county appeals.
The record is astoundingly meager. It is said in brief, but not elsewhere, that the property had been sold for delinquent taxes and bid in by the sheriff under the direction of section 4151-2 of the Statutes. As is stated in Knox County v. Lewis' Adm'r, 253 Ky. 652, 69 S.W.2d 1000, 1004:
  "It is very clear from the language of the statute the sheriff is not entitled to charge and collect of the county, or the county board of education, or other taxing district, where he sells land for taxes and the state bids it in, as provided by section 4151-2, either the cost of advertising or his commissions, whether the taxpayer exercises his right of redemption or not."
If we consider only the record, then the claim and order rejecting it, which constitute the entire pleadings, did not authorize the judgment. If the land was sold and not bid in by the sheriff, then he is not entitled to collect commissions from the county.
The judgment is reversed.